AGREEMENT THIS AGREEMENT (the “Agreement”) is made and entered into this 30th day of June, 2009, between BIMINI CAPITAL MANAGEMENT, INC., a Maryland corporation (the “Company”) and G. Hunter Haas IV (“Executive”).This Agreement replaces and supersedes the Severance Agreement between the Company and the Executive dated as of December 18, 2008.Certain capitalized terms used in this Agreement are defined in Section7. Background The Company acknowledges that Executive has made and is expected to make significant contributions to the growth and success of the Company.The Company also acknowledges that there exists the possibility of a Change in Control of the Company.The Company recognizes that the possibility of a Change in Control may contribute to uncertainty on the part of senior management and may result in the departure or distraction of senior management from their operating responsibilities. Outstanding management of the Company is always essential to advancing the best interests of the Company and its shareholders.In the event of a threat or occurrence of a bid to acquire or change control of the Company or to effect a business combination, it is particularly important that the business of the Company be continued with a minimum of disruption.The Company believes that the objective of securing and retaining outstanding management will be achieved if the Company’s key management employees are given certain assurances so that they will not be distracted by personal uncertainties and risks created by such circumstances. NOW, THEREFORE, in consideration of the mutual covenants and obligations herein and the compensation the Company agrees herein to pay to Executive, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Executive agree as follows: 1.Term of Agreement.The Effective Date ofthis Agreement is the day and year first above written.The Term of this Agreement begins on the Effective Date and ends on June 30, 2012 “The Initial End Date”.Notwithstanding the preceding sentence (x)the Term of this Agreement shall be extended for an additional twelve month period (each such extension giving rise to a new “Extended End Date”, as of each June30 beginning June 30, 2010 (each such June 30 being a “Renewal Date”), unless the Company gives Executive written notice, at least ninety days prior to the applicable Renewal Date, that the Term of this Agreement will not be extended and (y)the Term of this Agreement shall be extended automatically to the day preceding the three year anniversary of a Control Change Date if a Control Change Date occurs during the Term of this Agreement. 2.Right to Receive Termination Benefits.Executive shall be entitled to receive the Termination Benefits described in Section3 if during the Term of this Agreement(i)the Company terminates Executive’s employment with the Company without Cause,(ii)Executive resigns from the employment of the Company and Executive has Good Reason to resign from the Company., or (iii) if the Executive dies during the Term or the Executive, by virtue of ill health or other disability, is unable to perform substantially and continuously the duties assigned to him for more than 180 consecutive or non-consecutive days out of any consecutive 12-month period.No amounts will be payable under this Agreement unless Executive’s employment with the Company is terminated as described in the preceding sentence. 3.Termination Benefits.Upon a termination of Executive’s employment in accordance with Section2, Executive shall be entitled to receive the following Termination Benefits: (a)Payment of any accrued but unpaid salary from the Company through the date that Executive’s employment terminates. (b)Payment of any bonus that has been approved by the Compensation Committee of the Board (the “Committee”) but which remains unpaid as of Executive’s termination of employment. (c)Reimbursement for any expenses that Executive incurred on behalf of the Company prior to termination of employment to the extent that such expenses are reimbursable under the Company’s standard reimbursement policies. (d)A severance benefit equal to the amount described in either (i) or (ii) as applicable. (i)This Section 3(d)(i) applies if either (x) the Company terminates Executive’s employment with the Company without Cause within six months before or after a Control Change Date or ( y ) Executive resigns from the employment of the company within six months after a Control Change Date and Executive has Good Reason to resign from the Company.The severance benefit payable under this Section 3(d)(i) is equal to three (3) times the Executive’s Current Cash Compensation.The term “Current Cash Compensation” means the sum of one year of Executive’s annual base salary from the Company as in effect on the date Executive’s employment terminates and the average of the annual cash bonuses paid to Executive for the Company’s two fiscal years ending before the date Executive’s employment with the Company terminates; provided that any extraordinary bonuses shall not be considered in determining Current Cash Compensation.(For this purpose, a bonus is an “extraordinary bonus” if it is characterized as such in a resolution approved by the Committee in connection with the payment of the bonus.) (ii)This Section 3(d)(ii) applies if Executive’s employment terminates in accordance with Section 2 but the requirements of Section 3(d)(i) are not satisfied.The severance benefit payable under this Section 3(d)(ii) is equal to the Executive’s Current Cash Compensation multiplied by the Quotient of (a) the number of days between the date that Executive’s employment terminates and later of the Initial End Date or the Extended End Date and (b) (e)The Company shall pay the cost of continued health plan coverage for Executive and his qualified beneficiaries through the later of the (i) The InitialEnd Date or (ii) The Extended End Date. The Termination Benefits described in Sections 3(a), 3(b), 3(c), 3(d)(i), and 3(d)(ii) shall be payable in a single cash sum within thirty days after Executive’s termination of employment; provided, however, that any amount payable under Section 3(a), 3(b), 3(c), 3(d)(i), or 3(d)(ii) that is subject to Code Section 409A shall be payable in a single cash sum on the date that is six months after Executive’s termination of employment. In addition to the Termination Benefits described in this Section3, Executive also shall be entitled to receive any benefits or payments that Executive is entitled to receive under any employee benefit plans or other arrangements or agreements, including by way of example, restricted stock and stock option awards, that cover Executive.If (and only if) Executive is entitled to receive the Termination Benefits pursuant to Section 2 hereof, nonvested restricted stock, stock options and other equity awards will become automatically vestedon the date of Executive’s termination of employment. 4.Excise Tax Indemnification.Executive shall be entitled to a payment under this Agreement if any payment or benefit provided under this Agreement or any other plan or agreement with the Company constitutes a “parachute payment” (as defined in Section280G(b)(2)(A) of the Internal Revenue Code of 1986 (the “Code”), but without regard to Code Section280G(b)(2)(A)(ii)) and Executive incurs a liability under Code Section4999.The amount payable to Executive under this Section4 shall be the amount required to indemnify Executive and hold him harmless from the application of Code Sections 280G and 4999 with respect to benefits, payments, accelerated exercisability and vesting and other rights under this Agreement or otherwise, and any income, employment, hospitalization, excise and other taxes attributable to the indemnification payment.The benefit payable under this Section4 shall be calculated and paid not later than the date (or extended filing date) on which the tax return reflecting liability for the Code Section4999 excise tax is required to be filed with the Internal Revenue Service.To the extent that any other plan or agreement requires that Executive be indemnified and held harmless from the application of Code Sections 280G and 4999, any such indemnification and the amount required to be paid to Executive under this Section4 shall be coordinated so that such indemnification is paid only once and the Company’s obligations under this Section4 shall be satisfied to the extent of any such other payment (and vice versa).Executive shall be entitled to the benefit described in Section4 without regard to whether he becomes entitled to receive the Termination Benefits described in Section3. 5.Covenants of the Executive.Executive acknowledges that (i)the principal business of the Company (which expressly includes for purposes of this Section5 and any related enforcement provisions hereof, its successors and assigns) is the acquiring, owning and selling of residential mortgage-related securities and/or debt securities issued or guaranteed by the U.S. government, U.S. government sponsored or chartered enterprises or U.S. government agencies (such business herein being referred to as the “Business”); (ii)the Company is one of a limited number of persons who have developed such a business; (iii)the Company’s Business is, in part, national in scope; (iv) Executive’s work for the Company has given and will continue to give him access to the confidential affairs and proprietary information of the Company; (v) the covenants and agreements of Executive contained in this Section5 are essential to the business and goodwill of the Company; and (vi)the Company would not have entered into this Agreement but for the covenants and agreements set forth in this Section5.Accordingly, the Executive covenants and agrees that: (a)During and after the period of Executive’s employment with the Company and its affiliates, Executive shall keep secret and retain in strictest confidence, and shall not use for his benefit or the benefit of others, except in connection with the business and affairs of the Company and its affiliates, all confidential matters relating to the Company’s Business and the business of any of its affiliates learned by Executive heretofore or hereafter directly or indirectly from the Company or any of its affiliates (the “Confidential Company Information”); and Executive shall not disclose such Confidential Company Information to anyone outside of the Company except with the Company’s express written consent and except for Confidential Company Information which is at the time of receipt or thereafter becomes publicly known through no wrongful act of Executive oris received from a third party not under an obligation to keep such information confidential and without breach of this Agreement. (b)During the period commencing on the date hereof and ending one year following the date upon which Executive shall cease to be an employee of the Company and its affiliates, (i) Executive shall not, without the Company’s prior written consent, directly or indirectly, knowingly(x) solicit or encourage to leave the employment or other service of the Company, or any of its affiliates, any employee or independent contractor thereof or(y) hire (on behalf of Executive or any other person or entity) any employee or independent contractor who has left the employment or other service of the Company or any of its affiliates within the one-year period which follows the termination of such employee’s or independent contractor’s employment or other service with the Company and its affiliates, and (ii) Executive will not, whether for his own account or for the account of any other person, firm, corporation or other business organization, intentionally interfere with the Company’s or any of its affiliates’ relationship with any person who during the Term of this Agreement is or was a counterparty, investor and/or vendor of the Company or any of its affiliates. (c)All memoranda, notes, lists, records, property and any other tangible product and documents (and all copies thereof), whether visually perceptible, machine-readable or otherwise, made, produced or compiled by Executive or made available to Executive concerning the business of the Company or its affiliates, (i)shall at all times be the property of the Company (and, as applicable, any affiliates) and shall be delivered to the Company at any time upon its request, and (ii)upon Executive’s termination of employment, shall be immediately returned to the Company (except that in all events Executive may retain a copy of his contacts list). 6.Company Remedies.Executive acknowledges and agrees that any breach by him of any of the provisions of Section 5 (the “Restrictive Covenants”) would result in irreparable injury and damages for which money damages would not provide an adequate remedy.Therefore, if Executive breaches, or threatens to commit a breach of, any of the Restrictive Covenants, the Company and its affiliates, in addition to, and not in lieu of, any other rights and remedies available to the Company and its affiliates under law or in equity (including, without limitation, the recovery ofdamages), shall be entitled to the following: (a)The Company and its affiliates shall have the right and remedy to have the Restrictive Covenants specifically enforced by any court having equity jurisdiction, including, without limitation, the right to an entry against Executive of restraining orders and injunctions (preliminary, mandatory, temporary and permanent) against violations, threatened or actual, and whether or not then continuing, of such covenants. (b)Within fifteen days after receipt of a written demand from the Company, Executive shall surrender to the Company, for cancellation without payment or consideration, any outstanding stock option, stock appreciation right or other equity-based award that vested under Section 3on account of a termination of employment described in Section 2 and that remains outstanding upon receipt of the Company’s notice.If such stock option, stock appreciation right or other equity-based award was previously exercised or settled, Executive shall return, convey or transfer to the Company, within fifteen days after receipt of the Company’s notice, any cash or shares delivered to Executive upon exercise or settlement of such award, less any amount paid by Executive to exercise such award.If any such award was exercised, settled in shares and such shares are no longer owned by Executive, then Executive shall pay the Company, in a single cash sum within fifteen days after receipt of the Company’s notice, an amount equal to the date of disposition fair market value of such shares, less any amount paid by Executive to exercise the award and acquire the shares. 7.Certain Definitions.As used in this Agreement, certain terms have the definitions set forth below. (a)Acquiring Person means that a Person, considered alone or together with all Control Affiliates and Associates of that Person, is or becomes directly or indirectly the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of securities representing at least fifty percent (50%) of the Company’s then outstanding securities entitled to vote generally in the election of the Board. (b)Associate, with respect to any Person, is defined in Rule 12b-2 under the Exchange Act; provided, however, that an Associate shall not include the Company or a majority-owned affiliate of the Company. (c)Boardmeans the Board of Directors of the Company. (d)Cause means (i)willful, deliberate and continued failure by Executive (other than for reason of mental or physical illness) to perform his duties as established by the Board, or fraud or dishonesty in connection with such duties; (ii)a material breach by Executive of his fiduciary duties of loyalty or care to the Company; (iii)convictionof any crime (or upon entering a plea of guilty or nolo contendere to a charge of any crime) constituting a felony; (iv) misappropriation of the Company’s funds or property; or (v) willful, flagrant, deliberate and repeated infractions of material published policies and regulations of the Company of which Executive has actual knowledge.No termination for Cause shall be effective unless the Board makes a Cause determination after notice to the Executive and the Executive has been provided with the opportunity (with counsel of his choice) to contest the determination at a meeting of the Board. (e)Change in Control means (i)a Person is or becomes an Acquiring Person; (ii)the closing of a transaction or series of related transactions that involves the transfer of more than fifty percent (50%) of the Company’s and its affiliates’ total assets on a consolidated basis, as reported in the Company’s consolidated financial statements filed with the Securities and Exchange Commission, to a Person; (iii)the closing of a transaction or series of related transactions pursuant to which the Company undergoes a merger, consolidation, or statutory share exchange with a company, regardless of whether the Company is intended to be the surviving or resulting entity after the merger, consolidation, or statutory share exchange,other thanatransaction that results in the voting securities of the Company carrying the right to vote in elections of persons to the Board outstanding immediately prior to the closing of the transaction continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) more than fifty percent (50%) of the Company’s voting securities carrying the right to vote in elections of persons to the Board, or such securities of such surviving entity, outstanding immediately after the closing of such transaction; (iv) the Continuing Directors cease for any reason to constitute a majority of the Board; (v) holders of the securities of the Company entitled to vote thereon approve a sale by the Company of substantially all of the assets of the Company and its affiliates (or, if such approval is not required by applicable law and is not solicited by the Company, the commencement of actions to effect such a sale); or (vi)the Board adopts a resolution to the effect that, in its judgment, as a consequence of any one or more transactions or events or series of transactions or events, a Change in Control of the Company has effectively occurred. (f)Continuing Director means any member of the Board, while a member of the Board and (i)who was a member of the Board on the Effective Date or (ii)whose nomination for or election to the Board was recommended or approved by a majority of the members of the Board who, on the date of such recommendation or approval, are Continuing Directors. (g)Control Affiliate,with respect to any Person, means an affiliate as defined in Rule 12b-2 under the Exchange Act. (h)Control Change Datemeans the date on which a Change in Control occurs.If a Change in Control occurs on account of a series of transactions or events, the “Control Change Date” is the date of the last of such transactions or events in the series. (i)Exchange Actmeans the Securities Exchange Act of 1934, as amended. (j)Good Reasonmeans Executive’s resignation from the employment of the Company on account of one or more of the following events: (i)the failure by the Board to reelect Executive to Executive’s current position with the Company; (ii)a material diminution by the Board of Executive’s duties, functions and responsibilities with respect to the Company without Executive’s consent or, if during the Term of this Agreement, Executive is elected to the Company’s Board of Directors, the failure of the Company to nominate theExecutive for re-election tothe Board when his then existing term is scheduled toexpire. (iii)the failure of the Company to permit Executive to exercise such responsibilities as are consistent with Executive’s positions and are of such a nature as are usually associated with such offices of a corporation engaged in substantially the same business as the Company; (iv)the
